Exhibit 10.42
EXTENSION OF OFFICE BUILDING LEASE
This Extension of Office Building Lease (“Extension”) is entered into this 19th
day of October, 2009, by and between Sorrento West Properties, Inc.,
(“Landlord”) and Oceanic Exploration Company (“Tenant”).
WITNESSETH:
WHEREAS Landlord and Tenant entered into that certain Office Building Lease
dated September 1, 2000 as amended by an Amendment to and Extension of Office
Building Lease dated October 20, 2005, a Second Amendment to Office Building
Lease dated January 1, 2008, and a Third Amendment to Office Building Lease
dated October 22, 2008 (collectively referred to herein as the “Lease”); and
WHEREAS Landlord and Tenant wish to extend the term of the Lease;
NOW THEREFORE in consideration of the mutual promises, covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree as follows:
1. The Term of the Lease shall be extended for a one (1) year period commencing
November 1, 2009 and terminating October 31, 2010 (the “Third Extended Term”).
2. Tenant acknowledges that it currently pays monthly Minimum Rent at the rate
of $16.50 per square foot. During the Third Extended Term the monthly Minimum
Rent shall be increased at the rate of increase of the Consumer Price Index as
set forth in Section 1.05 of the Lease.
All other provisions of the Lease not expressly modified herein shall remain
unchanged and the Lease shall continue in full force and effect. In the event of
any inconsistency between the provisions of the Lease and this Extension, the
provisions of this Extension shall be deemed controlling.
This Extension of Office Building Lease is entered into on the day first written
above.

                  TENANT:       LANDLORD:
 
                Oceanic Exploration Company       Sorrento West Properties, Inc.
 
               
By:
  /s/ Janet Holle       By:   /s/ Bart Brundage
 
               
 
  Janet Holle           Bart Brundage
 
  Vice President           Vice President

 

 